DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US PGPUB No. 2015/0112966; Pub. Date: Apr. 23, 2015) in view of Chowdhuri et al. (US Patent No. 9,705,985; Date of Patent: Jul. 11, 2017) and Pei et al. (US PGPUB No. 2018/0173753; Pub. Date: Jun. 21, 2018).
Regarding independent claim 1,
	Tokuda discloses a method for execution by a node of a database system, comprising: determining a query operator execution flow for execution of a query by the node, wherein the query operator execution flow includes a plurality of operators; See Paragraph [0090], (Disclosing a database management system for generating and executing a query execution plan including one or more database operations necessary to execute the query. A query management table manages execution of partial queries derived from an input query. Partial queries are capable of independently initiating execution of one task, i.e. determining a query operator execution flow (e.g. the plurality of partial queries) for execution of a query by the node, wherein the query operator execution flow includes a plurality of operators (e.g. the plurality of partial queries correspond to DB operations).)
and facilitating execution of the query upon a plurality of data blocks by performing a plurality of sequential operator execution steps, See Paragraph [0172], (Generating results of a query comprises performing a series of DB operations subsequently until the result is returned to the query issuing source, i.e. facilitating execution of the query upon a plurality of data blocks by performing a plurality of sequential operator execution steps (e.g. DB operations performed sequentially/as a series).) Note [0049] wherein the DBMS is disclosed as comprising indexes and tables having one or more records, i.e. queries are executed upon a plurality of data blocks.
wherein each of a plurality of sequential operator execution steps includes: determining whether each of the plurality of operators of the query operator execution flow is currently executable at the each of the plurality of sequential operator execution steps; See Paragraph [0052], (The DBMS generates a query execution plan via an execution sequence of DB operations.) See Paragraphs [0085], (The query execution unit dynamically generates and executes tasks for executing DB operation determined from information included in the query execution plan. The execution unit is configured to determine when and which executable tasks are present, i.e. determining whether each of the plurality of operators of the query operator execution flow is currently executable at the each of the plurality of sequential operator execution steps.)
generating a plurality of priority values by calculating a priority value for each of the plurality of operators of the query operator execution flow based on whether the each of the plurality of operators of the query operator execution flow is determined to be currently executable, See Paragraph [0091], (The query execution management table includes information for each partial query including a priority field, a top priority flag, target execution time, execution start timing, etc., i.e. generating a plurality of priority values. Priority values may be determined by the DBMS based on attributes of the query issuing source, an attribute of an user issuing the query and/or the content of the query execution plan, i.e. by calculating a priority value for each of the plurality of operators of the query operator execution flow based on whether the each of the plurality of operators of the query operator execution flow is determined to be currently executable (e.g. partial queries are described as having priority fields as well as execution start times, i.e. they are executable.)
identifying one of the plurality of operators with a corresponding most favorable one of the plurality of priority values; See Paragraph [0169], (The query execution unit selects a partial query having a top priority out of partial queries based on the query execution management table, i.e. identifying one of the plurality of operators with a corresponding most favorable one of the plurality of priority values.)
facilitating execution of the one of the plurality of operators on a queued set of data blocks of the one of the plurality of operators to generate at least one output data block; See Paragraph [0172], (Partial queries generate individual intermediate results during the result generation process, i.e. facilitating execution of the one of the plurality of operators on a queued set of data blocks (e.g. execution of the partial queries of the sequence of DB operations) of the one of the plurality of operators to generate at least one output data block.)
Tokuda does not disclose determining a position value for each of the plurality of operators based on a number of other operators in the plurality of operators that are serially positioned before the each of the plurality of operators in the query operator execution flow;
generating a plurality of priority values…further based on the position value of the each of the plurality of operators;
Chowdhuri discloses determining a position value for each of the plurality of operators based on a number of other operators in the plurality of operators that are serially positioned before the each of the plurality of operators in the query operator execution flow; See Col. 4, lines 37-48, (Disclosing a queue framework for managing and executing sub-operations wherein each sub-operation is arranged in a queue, i.e. a position value for each of the plurality of operators based on a number of other operators in the plurality of operators that are serially positioned before the each of the plurality of operators in the query operator execution flow (e.g. sub-operations in the queue are serially positioned, the individual positions/ordering representing position values.)
generating a plurality of priority values…further based on the position value of the each of the plurality of operators; See Col. 4, lines 37-48, (A queue framework is used to organize a plurality of sub-operations ready to be performed. Sub-operations comprise a priority field which indicates a priority level associated with the sub-operation that may determine execution order of the sub-operations, i.e.  priority values based on the position value of the each of the plurality of operators;
Tokuda and Chowdhuri are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tokuda to include the sub-operation queueing and priority framework as disclosed by Chowdhuri. Doing so would allow the system to manage execution of sub-operations for processes based on priority metrics which manipulate the queue framework. This process ensures that the more vital sub-operations are executed sooner.
Tokuda-Chowdhuri does not disclose identifying a next one of the plurality of operators serially positioned consecutively after the one of the plurality of operators in the query operator execution flow; 
appending the at least one output data block to another queued set of data blocks of the next one of the plurality of operators; 
and advancing to a next one of the plurality of sequential operator execution steps.
Pei discloses identifying a next one of the plurality of operators serially positioned consecutively after the one of the plurality of operators in the query operator execution flow; See Paragraphs [0037]-[0038], (Disclosing a system for compiling serial and parallel query execution plans. The serial execution plan comprises one or more components of a database query being completed before one another component is initiated, i.e. serially positioned consecutively in the query operator execution flow.)
appending the at least one output data block to another queued set of data blocks of the next one of the plurality of operators; See Paragraph [0042], (An append operator is constructed to merge, append and return results of a sub-query to a subsequent stage of query operation, i.e. appending the at least one output data block to another queued set of data blocks of the next one of the plurality of operators.)
and advancing to a next one of the plurality of sequential operator execution steps. See Paragraph [0042], (The append operator is constructed to merge, append and return results of a sub-query to a subsequent stage of query operation, i.e. advancing to a next one of the plurality of sequential operator execution steps.)
Tokuda, Chowdhuri and Pei are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tokuda-Chowdhuri to include the method of serially processing and subsequently appending results across a set of serial sub-query executions as disclosed by Pei. Paragraph [0068] of Pei discloses that the system may utilize a resource governor of an executing engine to process the selected serial execution plan which results in an improvement in performance and use of resources.

Regarding dependent claim 5,
As discussed above with claim 1, Tokuda-Chowdhuri-Pei discloses all of the limitations.
Tokuda further discloses the step wherein the corresponding most favorable one of the plurality of priority values is generated based on the one of the plurality of operators being included in a subset of the plurality of operators that are determined to be currently executable. See Paragraph [0091], (The database management system is configured to assign top priority to partial queries.) See Paragraph [0212], (Top priority partial queries are selected for execution by a query execution unit, i.e. wherein the corresponding most favorable one of the plurality of priority values (e.g. the top priority) is generated based on the one of the plurality of operators being included in a subset of the plurality of operators that are determined to be currently executable (e.g. for example, a partial query having a top priority and start time has a most favorable priority value and is executable.) Note FIG. 11 illustrating partial queries having priorities and start times, i.e. currently executable operators.

Regarding independent claim 8,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Chowdhuri and Pei as applied to claim 1 above, and further in view of Fu et al. (US PGPUB No. 2017/0351540; Pub. Date: Dec. 7, 2017).
Regarding dependent claim 2,
As discussed above with claim 1, Tokuda-Chowdhuri-Pei discloses all of the limitations.
Tokuda-Chowdhuri-Pei does not disclose the step wherein determining whether the each of the plurality of operators of the query operator execution flow is currently executable at the each of the plurality of sequential operator execution steps is based on determining whether a queued set of data blocks of the each of the plurality of operators is empty.
Fu discloses the step wherein determining whether the each of the plurality of operators of the query operator execution flow is currently executable at the each of the plurality of sequential operator execution steps is based on determining whether a queued set of data blocks of the each of the plurality of operators is empty. See Paragraph [0022], (Disclosing a queue structure for managing execution of operation segments. If the queue structure is empty, a new activity object initiates execution of the operation segment once the queue is empty, i.e. determining whether the each of the plurality of operators of the query operator execution flow is currently executable at the each of the plurality of sequential operator execution steps is based on determining whether a queued set of data blocks of the each of the plurality of operators is empty.)
Tokuda-Chowdhuri-Pei and Fu are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tokuda-Chowdhuri-Pei to include the queue structure for processing operation segments as disclosed by Fu. Doing so would allow the system to determine when resources are available to receive and process portions of data using a queue that informs when subsequent operations may become available for execution.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Chowdhuri and Pei as applied to claim 1 above, and further in view of Chi et al. (US PGPUB No. 2014/0214880; Pub. Date: Jul. 31, 2014).
Regarding dependent claim 3,
As discussed above with claim 1, Tokuda-Chowdhuri-Pei discloses all of the limitations.
Tokuda-Chowdhuri-Pei does not disclose the step wherein the plurality of operators includes at least one blocking operator, and wherein determining whether each of the at least one blocking operator of the query operator of the execution flow is currently executable at the each of the plurality of sequential operator execution steps is based on determining whether all of the plurality of data blocks to be processed by the query have been processed by a set of previous ones of the plurality of operators that are serially positioned before the each of the at least one blocking operator.
Chi discloses the step wherein the plurality of operators includes at least one blocking operator, See Paragraph [0015], (Disclosing a sequence of pipelines corresponding to operators.) See Paragraph [0018], (The individual pipelines represent operators which may include blocking operators.)
and wherein determining whether each of the at least one blocking operator of the query operator of the execution flow is currently executable at the each of the plurality of sequential operator execution steps is based on determining whether all of the plurality of data blocks to be processed by the query have been processed by a set of previous ones of the plurality of operators that are serially positioned before the each of the at least one blocking operator.  See Paragraph [0018], (The individual pipelines represent operators which may include blocking operators. Blocking operators require reading all of the input from previous operations in the vertical stack of pipelines described in [0012], i.e. determining whether all of the plurality of data blocks to be processed by the query have been processed by a set of previous ones of the plurality of operators that are serially positioned before the each of the at least one blocking operator (e.g. the blocking operator requires all previous operations to be completed).)
Tokuda, Chowdhuri, Pei and Chi are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tokuda-Chowdhuri-Pei to include the method of managing blocking operators for a pipeline on operators as disclosed by Chi. Doing so would allow the system to manage multi-staged query pipelines and utilizing blocking operators to assert an order of operations for the pipeline elements of a query. Paragraph [0019] of Chi discloses that this pipeline ordering optimizes running time estimates for a query by ordering pipelines based on estimated start times.


Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.


Claim(s) 4, 6-7, 11, 13-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Chowdhuri and Pei as applied to claim 1 above, and further in view of Kotha et al. (US Patent No. 10,417,147; Date of Patrent: Sep. 17, 2019).
Regarding dependent claim 4,
As discussed above with claim 1, Tokuda-Chowdhuri-Pei discloses all of the limitations.
Tokuda-Chowdhuri-Pei does not disclose the step wherein generating a plurality of priority values includes identifying ones of the plurality of operators that are determined not to be currently executable, 
and further includes assigning a least favorable priority value to the ones of the plurality of operators that are determined not to be currently executable.
Kotha discloses the step wherein generating a plurality of priority values includes identifying ones of the plurality of operators that are determined not to be currently executable, See Col. 10, lines 31-44, (Disclosing a transaction arbiter capable of detecting a blocking memory transaction. identifying ones of the plurality of operators that are determined not to be currently executable.)
and further includes assigning a least favorable priority value to the ones of the plurality of operators that are determined not to be currently executable.  See Col. 10, lines 31-44, (If one or more blocking transactions are found, then the transaction entries are made adjacent and below the lowest priority of the blocking transactions, i.e. assigning a least favorable priority value to the ones of the plurality of operators that are determined not to be currently executable.)
Tokuda, Chowdhuri, Pei and Kotha are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tokuda-Chowdhuri-Pei to include the method of managing priority metrics of operations in a queue as disclosed by Kotha. Col. 3, lines 58-65 of Kotha discloses that the process of processing high priority transactions using a retry queue improves performance of the system by reducing delay times and/or reducing an amount of time that a user of the system has to wait for feedback.

Regarding dependent claim 6,
As discussed above with claim 5, Tokuda-Chowdhuri-Pei discloses all of the limitations.
Tokuda-Chowdhuri-Pei does not disclose the step wherein the corresponding most favorable one of the plurality of priority values is generated further based on the one of the plurality of operators having a most favorable position value of all position values for all operators in the subset of the plurality of operators that are determined to be currently executable.  
Kotha discloses the step wherein the corresponding most favorable one of the plurality of priority values is generated further based on the one of the plurality of operators having a most favorable position value of all position values for all operators in the subset of the plurality of operators that are determined to be currently executable. See Col. 5, lines 35-41, (Disclosing a retry queue circuit for placing information related to one or more memory transactions that are temporarily unable to proceed with processing. A first or initial position of the queue indicates a highest priority within the queue, adjacent to the first position is a next highest priority transaction, i.e. the corresponding most favorable one of the plurality of priority values is generated further based on the one of the plurality of operators having a most favorable position value of all position values (e.g. the highest priority within the queue) for all operators in the subset of the plurality of operators. 
See Col. 3, lines 53-56, (Operations may be buffered in a resource queue and executed at different times when the respective memory is available to process the corresponding operation, i.e. operators in the queue may be currently executable if the respective memory is available.)
Tokuda, Chowdhuri, Pei and Kotha are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tokuda-Chowdhuri-Pei to include the method of managing priority metrics of operations in a queue as disclosed by Kotha. Col. 3, lines 58-65 of Kotha discloses that the process of processing high priority transactions using a retry queue improves performance of the system by reducing delay times and/or reducing an amount of time that a user of the system has to wait for feedback.

Regarding dependent claim 7,
As discussed above with claim 6, Tokuda-Chowdhuri-Pei-Kotha discloses all of the limitations.
Kotha further discloses the step wherein the one of the plurality of operators has a most favorable position value in the subset based on having a greater number of other operators that are serially positioned before the one of the plurality of operators in the query operator execution flow than all other operators in the subset. See Col. 5, lines 35-41, (Disclosing a retry queue circuit for placing information related to one or more memory transactions that are temporarily unable to proceed with processing. A first or initial position of the queue indicates a highest priority within the queue, adjacent to the first position is a next highest priority transaction, i.e. wherein the one of the plurality of operators has a most favorable position value (e.g. the highest priority transaction at the first position) in the subset based on having a greater number of other operators that are serially positioned before the one of the plurality of operators in the query operator execution flow than all other operators in the subset (e.g. the other positions in the queue are serially positioned adjacent to the head of the queue).)
Tokuda, Chowdhuri, Pei and Kotha are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Tokuda-Chowdhuri-Pei to include the method of managing priority metrics of operations in a queue as disclosed by Kotha. Col. 3, lines 58-65 of Kotha discloses that the process of processing high priority transactions using a retry queue improves performance of the system by reducing delay times and/or reducing an amount of time that a user of the system has to wait for feedback.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165